Citation Nr: 1302866	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  12-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for varus osteoarthritis of the right knee (a right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1950 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury in service.

2.  Symptoms of a right knee disability were not chronic in service.

3.  Symptoms of right knee disability have been continuous since service separation.

4.  The Veteran's current right knee disability of varus osteoarthritis is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a right knee disability of varus osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for a right knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist the Veteran is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Attempts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) have been made.  Although in October 2010 the NPRC indicated that the Veteran's service treatment records were unavailable due to a fire, upon further review of the claims file, it appears that at least some of these records have been associated with the claims file.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions to the extent that there are, in fact, missing records, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran contends that his right knee disability originated in service.  He contends that that he injured his right knee while marching during basic training, and he reported to sick call for treatment.  He also contends that right knee symptoms have continued since that time. 

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence is in equipoise on the question of whether the Veteran actually sustained a right knee injury in service and experienced chronic symptoms of right knee disorder during service.  Evidence that supports this finding includes a statement received in August 2010, a month prior to filing a formal claim of service connection for a right knee disability, in which the Veteran contended that he injured his right knee during service while marching.  The Veteran indicated that he went to sick call but was told he stretched his tendons and there was nothing that could be done.  In this respect, the Board notes that the Veteran is competent to state what he was told during service regarding a diagnosis of a stretched tendon of the right knee and that he reported to sick call.  

Although the Veteran' service treatment reports are partially unavailable due to a fire, the separation report of medical examination from November 1952 is of record, including an associated report of medical history.  Accordingly, the Board will not hold the absence of treatment, findings, or diagnosis during service against the Veteran; however, the Board will weigh and consider the partial service treatment records that are of record, namely, the service separation examination report, which tends to weigh against a finding of in-service right knee injury or chronic symptoms in service.  The November 1952 medical examination conducted prior to service separation did not reflect a history or findings of right knee disorder, and the clinical evaluation of the lower extremities was normal.  At that time, the Veteran himself did not indicate any arthritis or bone, joint, or other deformity.  Such evidence weighs against a finding of in-service injury or chronic symptoms of right knee disorder during service.  Given the evidence is in equipoise, the unavailability of the Veteran's service treatment records, and VA's heightened duty to carefully consider the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran sustained a right knee injury in service and experienced chronic right knee symptoms in service.

The Board also finds the evidence in equipoise that the Veteran had continuous symptoms of a right knee disability since service separation.  The evidence that weighs against the claim includes that, following service separation in November 1952, the evidence of record shows no complaints, diagnosis, or treatment for a right knee disability until 2007.  The absence of post-service findings, diagnosis, or treatment for approximately 55 years after service is one factor that tends to weigh against a finding of continuous right knee symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

However, favorable evidence includes a private treatment report from October 2007, which was approximately three years prior to filing the current claim for service connection, during which the Veteran sought treatment for pain in the right knee and swelling.  During private treatment, the Veteran reported a history or intermittent right knee pain for 50 years.  The Veteran is competent to provide evidence regarding his right knee symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  This statement made to the Veteran's private treating physician in October 2007 is of probative value because it was made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  Furthermore, the Board finds the Veteran's allegations credible because they have been consistent throughout the claim and appeal process.  

In short, with regard to the Veteran's assertions that symptoms of a right knee disorder began during active duty and have continued following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of right knee disability.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran's right knee symptoms were continuous since service.

The Board further finds that the Veteran has a current disability of right knee osteoarthritis.  The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right knee osteoarthritis is related to service.  The Veteran underwent a VA examination of the right knee in April 2012.  The VA examiner noted the Veteran's reported history of marching in basic training during service that resulted in right knee pain and that he once reported to sick call.  He noted that the Veteran could not recall a direct or indirect injury to his right knee during service but would experience right knee pain with physical training and marching.  

The VA examiner did not diagnosis the Veteran with a right knee disability and explicitly indicated that the Veteran did not now have or had ever had a knee condition.  This finding is clearly contradicted by a June 2010 private treatment report revealing a diagnosis of bilateral varus osteoarthritis of the knees, as well as the examiner's notation of such evidence at the end of the examination report and his later, objective finding of right knee multi-compartmental osteoarthritis.  

Regardless of this discrepancy in the examination report, the April 2012 VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, although the Veteran's service treatment records are not available, the Veteran did not report sustaining any type of injury or trauma to his right knee during active military service or any event or circumstance involving his right knee that, based upon reasonable medical probability and certainty, could cause or result in right knee osteoarthritis.  The examiner concluded that the objective medical evidence supporting a diagnosis of multi-compartmental osteoarthritis does not support a nexus between the Veteran's active duty or the pain the Veteran experienced in the right knee during basic training and the current degenerative condition of the right knee; however, the examiner does not indicate the bases for this opinion.  

As the VA examiner's statements are conclusory and provide no clear rationale, the medical opinion and is of no probative value.  See Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  The VA examiner relied on the fact that there was no continuity of care for a right knee condition immediately after discharge from active service, and that the Veteran first obtained evaluation and management of his right knee condition decades after service; however, continuity of treatment may be some evidence, but is not required to support a claim for service connection.  See 38 C.F.R. § 3.303(b) (stating a finding of chronic symptoms in service and/or continuity of symptoms since service if what is required in service connection claims).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As such, the Board finds that the April 2012 VA medical opinion, while competent, is of no probative weight, as the examiner also does not appear to have considered the Veteran's assertions of continuous right knee symptoms since service separation in rendering his opinion.  Reonal, 5 Vet. App. at 461 (medical opinion based upon an inaccurate factual premise has no probative value).

As indicated, with reasonable doubt resolved in the Veteran's favor, the Board has found continuity of symptomatology; therefore, this is a fact the examiner should have considered.  The Board finds that there is competent evidence of a relationship between the Veteran's currently diagnosed right knee disability and active service.  Specifically, the Veteran reported injuring his right knee while marching in service resulting in pain and that he has experienced those same symptoms continuously since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The same symptoms formed the later diagnosis of right knee varus osteoarthritis.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability of osteoarthritis is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


